



Exhibit 10.1

 

MEDTRONIC, INC.

1998 OUTSIDE DIRECTOR STOCK COMPENSATION PLAN

(as amended and restated effective September 1, 2007)

 

1.

Purpose. The purpose of this Plan is to facilitate recruiting and retaining
non-employee directors of outstanding ability.

 

2.

Definitions. The capitalized terms used in this Plan have the meanings set forth
below.

 

 

(a)

“Account” means a bookkeeping account maintained for a Participant to which
Deferred Stock Units are credited pursuant to Section 8 of this Plan.

 

 

(b)

“Affiliate” means any corporation that is a “parent corporation” or “subsidiary
corporation” of the Company, as those terms are defined in Sections 424(e) and
(f) of the Code, or any successor provision, and any joint venture in which the
Company or any such “parent corporation” or “subsidiary corporation” owns an
equity interest.

 

 

(c)

“Agreement” means a written contract entered into between the Company or an
Affiliate and a Participant containing the terms and conditions of an Award
granted hereunder (not inconsistent with this Plan).

 

 

(d)

“Annual Award” means an Option or Stock Appreciation Right granted pursuant to
Section 7(c) of this Plan.

 

 

(e)

“Annual Retainer” of a Participant means the fixed annual fee for such
Participant in effect on the first day of the Plan Year for which such Annual
Retainer is payable for services to be rendered as a Non-Employee Director of
the Company. For purposes of determining Awards, other than an Initial Award,
for the short Plan Year beginning September 1, 2007 and ending on April 25,
2008, the Annual Retainer in effect on September 1, 2007 shall be 8/12 of the
annual fee in effect as of September 1, 2007.

 

 

(f)

“Award” means an Option granted pursuant to Section 5 of this Plan, a Stock
Appreciation Right granted pursuant to Section 6 of this Plan, an Annual or
Initial Award granted pursuant to Section 7 of this Plan or a credit of Deferred
Stock Units pursuant to Section 8 of this Plan.

 

 

(g)

“Board” means the Board of Directors of the Company.

 

 

(h)

“Change in Control” shall mean:

 

 

(i)

Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (i) the
then outstanding Shares (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then

 


--------------------------------------------------------------------------------


outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this clause (h)(i), the following acquisitions
shall not constitute a Change in Control: (1) any acquisition directly from the
Company, (2) any acquisition by the Company or any of its subsidiaries, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries, (4) any acquisition by an
underwriter temporarily holding securities pursuant to an offering of such
securities or (5) any acquisition pursuant to a transaction that complies with
clauses (A), (B) and (C) of clause (iii) below; or

 

 

(ii)

Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

 

 

(iii)

Consummation of a reorganization, merger, statutory share exchange or
consolidation (or similar corporate transaction) involving the Company or any of
its Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
(a “Business Combination”), in each case, unless, immediately following such
Business Combination, (A) substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 55% of,
respectively, the then outstanding Shares and the total voting power of (1) the
corporation resulting from such Business Combination (the “Surviving
Corporation”) or (2) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 80% or more of the voting
securities eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), in substantially the same proportion as their ownership,
immediately prior to the Business Combination, of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
person (other than any employee benefit plan (or related trust) sponsored

 

2


--------------------------------------------------------------------------------


or maintained by the Surviving Corporation or the Parent Corporation) is or
becomes the beneficial owner, directly or indirectly, of 30% or more of the
outstanding Shares and the total voting power of the outstanding voting
securities eligible to elect directors of the Parent Corporation (or, if there
is no Parent Corporation, the Surviving Corporation) and (C) at least a majority
of the members of the board of directors of the Parent Corporation (or, if there
is no Parent Corporation, the Surviving Corporation) following the consummation
of the Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination; or

 

 

(iv)

Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company. Notwithstanding the foregoing provisions of this
definition, a Change in Control shall not be deemed to occur with respect to the
Participant if the acquisition of the 30% or greater interest referred to in
clause (a) is by a group, acting in concert, that includes the Participant or if
at least 40% of the then outstanding common stock or combined voting power of
the then outstanding voting securities (or voting equity interests) of the
Surviving Corporation or, if applicable, the Parent Corporation shall be
beneficially owned, directly or indirectly, immediately after a Business
Combination by a group, acting in concert, that includes the Participant.

 

 

(i)

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time, or any successor statute.

 

 

(j)

“Committee” means any committee of the Board designated by the Board to
administer this Plan under Section 3 hereof which shall be composed of not less
than two members, each of whom shall be a “non-employee director” as defined in
Exchange Act Rule 16b-3.

 

 

(k)

“Company” means Medtronic, Inc., a Minnesota corporation, or any successor to
all or substantially all of its businesses by merger, consolidation, purchase of
assets or otherwise.

 

 

(l)

“Deferred Stock Unit” means the right to receive one Share pursuant to Section 8
of this Plan.

 

 

(m)

“Disability” means the disability of a Participant such that the Participant is
unable due to a physical or mental illness or condition that is expected to be
of a duration of twelve (12) months or more to perform the essential duties of a
member of the Board.

 

 

(n)

“Exchange Act” means the Securities Exchange Act of 1934, as amended; “Exchange
Act Rule 16b-3” means Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act as in effect with respect to the Company or
any successor regulation.

 

3


--------------------------------------------------------------------------------


 

(o)

“Fair Market Value” means, on a given date, (i) if there should be a public
market for the Shares on such date, the closing sale price of the Shares on The
New York Stock Exchange, or, if the Shares are not listed or admitted on any
national securities exchange, the arithmetic mean of the per Share closing bid
price and per Share closing asked price on such date as quoted on the National
Association of Securities Dealers Automated Quotation System (or such market in
which such prices are regularly quoted) (the “NASDAQ”), or, if no sale of Shares
shall have been reported on The New York Stock Exchange or quoted on the NASDAQ
on such date, then the immediately preceding date on which sales of the Shares
have been so reported or quoted shall be used, and (ii) if there should not be a
public market for the Shares on such date, the Fair Market Value shall be the
value established by the Committee in good faith.

 

 

(p)

“Fundamental Change” means a dissolution or liquidation of the Company, a sale
of substantially all of the assets of the Company, a merger or consolidation of
the Company with or into any other corporation, regardless of whether the
Company is the surviving corporation, or a statutory share exchange involving
capital stock of the Company.

 

 

(q)

“Initial Award” means an Option or Stock Appreciation Right granted pursuant to
Section 7(b) of this Plan.

 

 

(r)

“Meeting” means a regular or special meeting of the Board or of a committee of
the Board on which a particular Participant serves.

 

 

(s)

“Non-Employee Director” means a member of the Board who is not an employee of
the Company or any Affiliate.

 

 

(t)

“Option” means a right to purchase Stock granted pursuant to Sections 5 and 7 of
this Plan.

 

 

(u)

“Participant” means any Non-employee Director to whom an Award is made.

 

 

(v)

“Plan” means this 1998 Outside Director Stock Compensation Plan, as amended and
in effect from time to time.

 

 

(w)

“Plan Year” means the period from September 1 of any year through the following
August 31. Effective Septmber 1, 2007 the Plan Year shall be a short year ending
on April 25, 2008 and thereafter the Plan Year shall correspond to the Company’s
fiscal year.

 

 

(x)

“Pro-Ration Factor” means: (A) in the case of a Participant who is a
Non-Employee Director for the entire Plan Year in question and attends at least
75 percent of the Meetings that occur during such Plan Year (such Meetings, the
“Plan Year Meetings”), 100 percent; (B) in the case of a Participant who is a

 

4


--------------------------------------------------------------------------------


Non-Employee Director for only a portion of a Plan Year and attends at least
75 percent of the Meetings that occur during that portion of a Plan Year (such
meetings, the “Applicable Meetings”), a percentage determined by dividing the
number of Applicable Meetings by the total number of Plan Year Meetings for that
Plan Year; and (C) in the case of a Non- Employee Director who fails to satisfy
the Meeting attendance requirement of clause (A) or (B), as applicable,
75 percent of the percentage specified in clause (A) or (B), as applicable.

 

 

(y)

“Share” means a share of common stock of the Company, $.10 par value per share.

 

 

(z)

“Stock Appreciation Right” means a stock appreciation right granted pursuant to
Sections 6 and 7 of this Plan.

 

 

(aa)

“Subsidiary” means a “subsidiary corporation,” as that term is defined in
Section 424(f) of the Code, or any successor provision.

 

 

(bb)

“Successor” with respect to a Participant means a court appointed conservator or
guardian of a Participant; if the Participant is deceased, the legal
representative of the estate of the Participant; or the person or persons who
may, by bequest or inheritance, or pursuant to a transfer permitted under
Section 9(d) of this Plan, acquire the right to exercise an Option or Stock
Appreciation Right or receive Shares issuable in satisfaction of Deferred Stock
Units in the event of the Participant’s death.

 

 

(cc)

“Term” means the period during which an Award may be exercised. Except when
otherwise indicated by the context, reference to the masculine gender shall
include, when used, the feminine gender and any term used in the singular shall
also include the plural.

 

3.

Administration.

 

 

(a)

Authority of Committee. The Committee or its delagee shall administer this Plan.
The Committee shall have the authority to interpret this Plan and any Award or
Agreement made under this Plan, to establish, amend, waive and rescind any rules
and regulations relating to the administration of this Plan (including without
limitation the manner in which Participants shall make elections provided for
herein), to determine the terms and provisions of any Agreements entered into
hereunder (not inconsistent with this Plan), and to make all other
determinations necessary or advisable for the administration of this Plan. The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in this Plan or in any Award in the manner and to the extent it
shall deem desirable. The determinations of the Committee in the administration
of this Plan, as described herein, shall be final, binding and conclusive.

 

5


--------------------------------------------------------------------------------


 

(b)

Indemnification. To the full extent permitted by law, each member and former
member of the Committee and each person to whom the Committee delegates or has
delegated authority under this Plan shall be entitled to indemnification by the
Company against and from any loss, liability, judgment, damage, cost and
reasonable expense incurred by such member, former member or other person by
reason of any action taken, failure to act or determination made in good faith
under or with respect to this Plan.

 

4.

In General.

 

 

(a)

Shares Available. The number of Shares available for distribution under this
Plan is 3,000,000 (subject to adjustment under Section 9(f) hereof). Any Shares
subject to the terms and conditions of an Award under this Plan which are not
used because the terms and conditions of the Award are not met may again be used
for an Award under this Plan. Any undistributed portion of any terminated,
expired, exchanged, exercised or forfeited Award or any portion of an Award
settled in cash in lieu of Shares shall be available for further Awards.

 

 

(b)

No Fractional Shares. No fractional Shares may be issued under this Plan;
fractional Shares will be rounded to the nearest whole Share.

 

 

(c)

Rights as Shareholder. A participant shall have no rights as a shareholder with
respect to any securities covered by an Award until the date the Participant
becomes the holder of record.

 

5.

Options.

 

 

(a)

Agreements. Each Option granted under this Plan shall be evidenced by an Option
Agreement setting forth the terms and conditions thereof.

 

 

(b)

Discretionary Options. The Board or the Committee may, in its discretion, at any
time or from time to time grant to any Non-Employee Director an Option to
purchase such number of Shares, on such terms and conditions, as it shall
determine.

 

 

(c)

Purchase Price; Term and Exercisability of Options. The purchase price of each
share subject to an Option shall be the Fair Market Value of a Share as of the
date the Option is granted. Options granted to a Non-Employee Director under
this Section 5 shall vest and be exercisable in full on the date of grant,
except to the extent the Board or Committee provides otherwise in the Option
Agreement; provided, however, that in no event shall a Non-Employee Director
initially appointed by the Board be entitled to exercise an Option unless, and
until such

 

6


--------------------------------------------------------------------------------


time as, such director shall have been elected to the Board by the shareholders
of the Company. Notwithstanding the foregoing, except as otherwise provided in
the Option Agreement, vesting of an Option granted to a Non-Employee Director
who shall have been elected by the shareholders of the Company shall accelerate
and shall become immediately exercisable in full upon the occurrence of a Change
in Control or in the event that the Non-Employee Director ceases to serve as a
director of the Company due to death, Disability, resignation or retirement
under the policies of the Company then in effect. Options shall expire no later
than the ten-year anniversary date of the Option’s grant; provided, that an
Option granted to a Non-Employee Director initially appointed by the Board shall
expire on the date such director ceases to be a director of the Company unless
such director shall have been elected by the shareholders subsequent to the
grant of the Initial Award to such director.

 

 

(d)

Payment of Option Price. The purchase price of the Shares with respect to which
an Option is exercised shall be payable in full at the time of exercise;
provided, that to the extent permitted by law, Participants may simultaneously
exercise Options and sell the Shares thereby acquired pursuant to a brokerage or
similar relationship and use the proceeds from such sale to pay the purchase
price of such Shares. The purchase price may also be paid in cash, or by
delivery to the Company of Shares held by such Participant for at least six
months before such exercise (in each case, such Shares having a Fair Market
Value as of the date the Option is exercised equal to the purchase price of the
Shares being purchased pursuant to the Option), or a combination thereof, in the
discretion of the Participant. In no event shall any Option be exercisable at
any time after its Term. When an Option is no longer exercisable, it shall be
deemed to have lapsed or terminated.

 

6.

Stock Appreciation Rights.

 

 

(a)

Agreements. Each Stock Appreciation Right granted under this Plan shall be
evidenced by an Agreement setting forth the terms and conditions thereof.

 

 

(b)

Discretionary Grant of Stock Appreciation Right. The Board or the Committee may,
in its discretion, at any time or from time to time grant to any Non-Employee
Director a Stock Appreciation Right (“Stock Appreciation Right”), on such terms
and conditions, as it shall determine.

 

 

(c)

Term and Exercisability of Stock Appreciation Rights. Stock Appreciation Rights
granted to a Non-Employee Director under this Section 6 shall vest and be
exercisable in full on the date of grant, except to the extent the Board or
Committee provides otherwise in the Stock Appreciation Right agreement;
provided, however, that in no event shall a Non-Employee Director initially
appointed by the Board be entitled to exercise a Stock Appreciation Right
unless, and until such time as, such director shall have been elected to the
Board

 

7


--------------------------------------------------------------------------------


by the shareholders of the Company. Notwithstanding the foregoing, except as
otherwise provided in the Stock Appreciation Right agreement, vesting of a Stock
Appreciation Right granted to a Non-Employee Director who shall have been
elected by the shareholders of the Company shall accelerate and shall become
immediately exercisable in full upon the occurrence of a Change in Control or in
the event that the Non-Employee Director ceases to serve as a director of the
Company due to death, Disability, resignation or retirement under the policies
of the Company then in effect. Stock Appreciation Rights shall expire no later
than the ten-year anniversary date of the Stock Appreciation Rights’ grant;
provided, that a Stock Appreciation Right granted to a Non-Employee Director
initially appointed by the Board shall expire on the date such director ceases
to be a director of the Company unless such director shall have been elected by
the shareholders subsequent to the grant of the Initial Award to such director.

 

 

(d)

Settlement of Appreciation Right. Upon exercise of an Appreciation Right, the
Participant shall receive Shares with an aggregate value determined by
multiplying the number of Appreciation Rights units being exercised, by the
excess of (i) the Fair Market Value of a Share as of the date of exercise over
(ii) the Fair Market Value of a Share as of the date of the Award.

 

7.

Initial and Annual Awards.

 

 

(a)

General. Each Non-Employee Director shall automatically be granted an Initial
Award and Annual Award. Such Awards may take the form of an Option or Stock
Appreciation Right as determined by the Committee from time to time. The
provisions of Section 5 or 6 respectively shall govern the Option or Stock
Appreciation Rights Agreement except as otherwise provided in this Section 7.

 

 

(b)

Initial Award. Each Non-Employee Director shall automatically be granted on the
date such director first becomes a director an “Initial Award” for a number of
units determined by dividing (i) two times the amount of the Annual Retainer as
in effect immediately following such election or appointment by (ii) the Fair
Market Value of a Share on the date of grant. No increase in the Annual Retainer
of the Non-Employee Directors after a person becomes a Non-Employee Director
shall increase the number of units subject to the Initial Award granted to such
Non-Employee Director. An employee of the Company or an Affiliate who terminates
such employment and thereafter becomes a Non-Employee Director is not entitled
to receive an Initial Award but will be entitled to receive Annual Awards. A
Non-Employee Director is not entitled to receive more than one Initial Award
during his or her lifetime. For purposes of Section 7(b) and 7(c) a unit shall
represent an Option or Stock Appreciation Right with respect to one share of
Stock.

 

8


--------------------------------------------------------------------------------


 

(c)

Annual Awards. On the first day of each Plan Year, each Non-Employee Director
shall automatically be granted an Annual Award for a number of units equal to
(i) the amount of the Annual Retainer in effect as of such day, divided by
(ii) the Fair Market Value of a Share on the first day of the Plan Year. If
there is an increase in the Annual Retainer after the Annual Award is granted in
a given year, each Non-Employee Director shall automatically be granted, as of
the date such increase is approved, a supplemental Annual Award for the number
of units equal to (i) the amount of the increase in such Annual Retainer divided
by (ii) the Fair Market Value of a Share on the date of the grant. In the event
that a Non-Employee Director joins the Board in the middle of the Plan Year,
then such Non-Employee Director shall automatically be granted an Annual Award
for a number of units equal to (i) the product obtained by multiplying the
amount of the Annual Retainer in effect as of such day by a fraction the
numerator of which is the number of days remaining in the Plan Year as of the
day such Non-Employee Director commenced her or his term as a Non-Employee
Director and the denominator of which is 365, divided by (ii) the Fair Market
Value of a Share on the day that such Non-Employee Director commenced her or his
term as a Non-Employee Director.

 

 

(d)

Term and Exercisability of Awards. Initial Awards and Annual Awards shall expire
on the fifth anniversary of the date the Non-Employee Director ceases to be a
director of the Company for any reason, if earlier than the tenth anniversary of
the date of the grant of the Award; and provided, further, that the Initial
Award granted to a Non-Employee Director initially appointed by the Board shall
expire on the date such director ceases to be a director of the Company unless
such director shall have been elected by the shareholders subsequent to the
grant of the Initial Award to such director.

 

8.

Deferred Stock Units.

 

 

(a)

Annual Credit. As of the last day of each Plan Year, there shall be credited to
the Account of each Participant who is a Non-Employee Director on such day a
number of Deferred Stock Units equal to (i) the Annual Retainer in effect as of
such day, times the Pro-Ration Factor, divided by (ii) the average of the Fair
Market Value of a Share on each of the last 20 trading days during such Plan
Year determined in accordance with clause (i) of Section 2(o) or, if clause (i)
of Section 2(o) is inapplicable, the Fair Market Value of a Share as of the last
day of such Plan Year determined in accordance with clause (ii) of Section 2(o).
There shall be credited to the Account of any Non-Employee Director who retires
from the Board prior to the last day of the Plan Year, as of the retirement
date, a number of Deferred Stock Units equal to (i) the Annual Retainer in
effect as of such date, times the Pro-Ration Factor, divided by (ii) the average
of the Fair Market Value of a Share on each of the last 20 trading days during
such Plan Year determined in accordance with Section 2(o).

 

9


--------------------------------------------------------------------------------


 

(b)

Discretionary Credits. The Board or the Committee may, in its discretion, at any
time and from time to time, cause additional Deferred Stock Units to be credited
to the account of any Non-Employee Director.

 

 

(c)

Credits of Dividend Equivalents; Maintenance of Accounts. The Company shall
maintain an Account for each Participant to which the credits provided for in
Sections 8(a) and (b) above shall be made. Each Participant’s Account shall be
credited from time to time with additional Deferred Stock Units to reflect
deemed reinvestment of any amounts that would have been paid as cash dividends
with respect to the Deferred Stock Units held in such Account if they were
Shares. Subject to the provisions of Section 8(d) regarding delivery of Shares,
Accounts may be credited with fractional Deferred Stock Units pursuant to this
Section 8(c) and Sections 8(a) and (b).

 

 

(d)

Delivery of Shares from Accounts.

 

 

(i)

Each Participant shall be provided the opportunity to elect, in accordance with
procedures established by the Committee in compliance with the requirements of
Section 409A of the Internal Revenue Code, whether to receive the amounts
credited to the Participant’s Account in a single lump sum or in five annual
installments. Such election shall be made no later than the December 31 prior to
the Plan Year in which the Deferred Stock Units are earned (or such later date
permitted under Section 409A of the Internal Revenue Code); provided, however,
that in the case of a newly appointed director such election may be made within
30 days of the date of such appointment. Once made, such an election may be
changed on or before December 31 of any year, but such changed election shall
take effect only with respect to Awards for the Plan Year beginning after such
change. If no election is made for a Plan Year, the amounts credited to a
Participant’s account with respects to Awards for such year shall be delivered
in a lump sum.

 

 

(ii)

The balance in a Participant’s Account shall be delivered to the Participant or
the Participant’s Successor in the form of Shares as soon as practicable after,
or beginning as soon as practicable after, the date on which the Participant
ceases for any reason to be a member of the Board (the “Termination Date”). If a
Participant has elected a lump sum delivery, or if a Participant dies while a
member of the Board, the Participant or the Participant’s Successor, as
applicable, shall receive a number of Shares equal to the total number of
Deferred Stock Units in the Participant’s Account as of the Termination Date in
full satisfaction of all of the Participant’s interest in the Account; provided,
that any fractional Deferred Stock Units shall be rounded to the nearest higher
whole number of Shares. If a Participant has elected installment delivery and
ceases to be a member of the Board for any reason other than the death of the
Participant, then the Participant shall receive the balance in

 

10


--------------------------------------------------------------------------------


such Participant’s Account in the form of five annual deliveries of Shares (and
if a Participant dies after ceasing to be a Board member, any remaining annual
deliveries shall be made to the Participant’s Successor). The precise number of
shares delivered in each installment shall be determined in such a manner as to
cause each such delivery to represent approximately one-fifth of the Deferred
Stock Units held in such Account as of the Termination Date together with any
dividend equivalents credited thereon. Notwithstanding the foregoing, no such
installment shall be delivered unless and until the Board or the Committee shall
have approved the delivery (unless such approval is not necessary under Exchange
Act Rule 16b-3).

 

 

(iii)

Notwithstanding the foregoing, the balance in all Participants’ Accounts shall
be delivered to the Participants in a single lump sum delivery of Shares upon
the occurrence of any change of control as defined under Section 409A of the
Internal Revenue Code and any controlling guidance issued under that section.

 

9.

General Provisions.

 

 

(a)

Effective Date of this Plan. This Plan originally became effective as of
March 5, 1998.

 

 

(b)

Duration of this Plan. This Plan shall remain in effect until it is terminated
pursuant to Section 9(e) hereof.

 

 

(c)

No Right to Board Membership. Nothing in this Plan or in any Agreement shall
confer upon any Participant the right to continue as a member of the Board.

 

 

(d)

Transferability. A non-Employee Director may transfer an Award granted pursuant
to Section 5, 6, or 7 to any member of such Non-Employee Director’s “immediate
family” (as such term is defined in Rule 16a-1(e) promulgated under the Exchange
Act, or any successor rule or regulation) or to one or more trusts whose
beneficiaries are members of such Non-Employee Director’s “immediate family” or
partnerships in which such family members are the only partners; provided, that
(i) the transferor receives no consideration for the transfer and (ii) such
transferred Award shall continue to be subject to the same terms and conditions
as were applicable to such Award immediately prior to its transfer. Unless an
award granted pursuant to Section 5, 6, or 7 shall have expired, in the event of
a Non-Employee Director’s death, an Award granted to such Non-Employee Director
pursuant to Section 5, 6, or 7 shall be transferable to the beneficiary, if any,
designated by the Non-Employee Director in writing to the Company prior to the
Non-Employee Director’s death and such beneficiary shall succeed to the rights
of the Non-Employee Director to the extent permitted

 

11


--------------------------------------------------------------------------------


by law. If no such designation of a beneficiary has been made, the Non-Employee
Director’s legal representative shall succeed to such Award, which shall be
transferable by will or pursuant to the laws of descent and distribution.

 

 

(e)

Amendment, Modification and Termination of this Plan. Except as provided in this
Section 9(e), the Board may at any time amend, modify, terminate or suspend this
Plan or any or all Agreements under this Plan to the extent permitted by law. No
termination, suspension or modification of this Plan may materially and
adversely affect any right acquired by any Participant (or a Participant’s legal
representative) or any Successor under an Award granted before the date of
termination, suspension or modification, unless otherwise agreed by the
Participant in the Agreement or otherwise or required as a matter of law. It is
conclusively presumed that any adjustment for changes in capitalization provided
for in Section 9(f) hereof does not adversely affect any right of a Participant
under an Award.

 

 

(f)

Adjustment for Changes in Capitalization. Appropriate adjustments in the
aggregate number and type of Shares available for Awards under this Plan, in the
number and type of Shares subject to Awards then outstanding and in the Award
exercise or conversion price as to any outstanding Awards and in the number of
Deferred Stock Units in the Accounts, may be made by the Committee in its sole
discretion to give effect to adjustments made in the number or type of Shares
through a Fundamental Change, recapitalization, reclassification, stock
dividend, stock split, stock combination, or other relevant change, provided
that fractional Shares shall be rounded to the nearest whole Share.

 

 

(g)

Fundamental Change. In the event of a proposed Fundamental Change: (a) involving
a merger, consolidation or statutory share exchange, unless appropriate
provision shall be made (which the Board may, but shall not be obligated to,
make) for the protection of the outstanding Awards by the substitution of
appropriate voting common stock of the corporation surviving any such merger or
consolidation or, if appropriate, the parent corporation of the Company or such
surviving corporation, to be issuable upon the exercise of Awards, or
(b) involving the dissolution or liquidation of the Company, the Board may, but
shall not be obligated to, declare, at least twenty days prior to the occurrence
of the Fundamental Change, and provide written notice to each holder of an Award
of the declaration, that each outstanding Award, whether or not then
exercisable, shall be canceled at the time of, or immediately prior to the
occurrence of, the Fundamental Change in exchange for payment in cash to each
holder of such Award, within 20 days after the Fundamental Change. At the time
of the declaration provided for in the immediately preceding sentence, each
Award shall immediately become fully vested and each person holding an Award
shall have the right, during the period preceding the time of cancellation of
the Award, to exercise the Award in full or any portion thereof. Payment to
holders of Options for each Share covered by the canceled Option shall be equal
to the amount, if any, by which the Fair Market Value (as defined in this
Section 9(g)) per Share exceeds the exercise price per Share covered by such

 

12


--------------------------------------------------------------------------------


Option. Payment to holders of each cancelled Stock Appreciation Right shall be
equal to the aggregate amount of appreciation, if any. In the event of a
declaration pursuant to this Section 9(g), each outstanding Award that shall not
have been exercised prior to the Fundamental Change shall be canceled at the
time of, or immediately prior to, the Fundamental Change, as provided in the
declaration. Notwithstanding the foregoing, no person holding an Award shall be
entitled to the payment provided for in this Section 9(g) if such Award shall
have previously expired. For purposes of this Section 9(g) only, “Fair Market
Value” per Share means the cash plus the fair market value, as determined in
good faith by the Board, of the non-cash consideration to be received per Share
by the shareholders of the Company upon the occurrence of the Fundamental
Change, notwithstanding anything to the contrary provided in this Plan.

 

 

(h)

Limits of Liability.

 

 

(i)

Any liability of the Company to any Participant with respect to an Award shall
be based solely upon contractual obligations created by this Plan and the
Agreement.

 

 

(ii)

Except as may be required by law, neither the Company nor any member or former
member of the Board or of the Committee, nor any other person participating
(including participation pursuant to a delegation of authority under
Section 3(a) hereof) in any determination of any question under this Plan, or in
the interpretation, administration or application of this Plan, shall have any
liability to any party for any action taken, or not taken, in good faith under
this Plan.

 

 

(i)

Compliance with Applicable Legal Requirements. No certificate for Shares
distributable pursuant to this Plan shall be issued and delivered unless the
issuance of such certificate complies with all applicable legal requirements
including, without limitation, compliance with the provisions of applicable
state securities laws, the Securities Act of 1933, as amended and in effect from
time to time or any successor statute, the Exchange Act and the requirements of
the exchanges on which the Company’s Shares may, at the time, be listed.

 

 

(j)

Removal for Cause. Notwithstanding any other provision of this Plan, this
Section 9(i) shall apply in the event a Participant is removed from the Board
for cause before a Change of Control. In such event: (i) all of the
Participant’s Awards shall immediately expire and be forfeited, and (ii) unless
the Board or the Committee specifically determines otherwise in connection with
or after such removal, the balance in such Participant’s Account shall be
delivered to the Participant in a single lump sum delivery of Shares after the
expiration of six months from the date of such removal. In addition, if the
Participant has received or been entitled to delivery of Shares pursuant to the
exercise of an Award within six months before such removal, the Board or the
Committee, in its sole discretion, may require the Participant to return or
forfeit all or a

 

13


--------------------------------------------------------------------------------


portion of such Shares and receive back the exercise price (if any) paid
therefor, or may require the Participant to pay to the Company the economic
value of such Shares less such exercise price, determined as of the date of the
exercise of Awards in the event of any of the following occurrences (whether
before or after such removal): competition with the Company or any Affiliate,
unauthorized disclosure of material proprietary information of the Company or
any Affiliate, a violation of applicable business ethics policies or business
policies of the Company or any Affiliate, or any other action or event that the
Board may determine warrants such a requirement. The Board’s or Committee’s
right to require such return or forfeiture must be exercised within 90 days
after the later of the date of such removal or the discovery of such an
occurrence, but in no event later than 15 months after such removal.

 

10.

Governing Law. To the extent that federal laws do not otherwise control, this
Plan and all determinations made and actions taken pursuant to this Plan shall
be governed by the laws of Minnesota and construed accordingly.

 

11.

Severability. In the event any provision of this Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

12.

Effect of Prior Plan. From and after the Effective Date of this Plan, no further
awards shall be made to Non-Employee Directors under the Company’s 1994 Stock
Award Plan the “Prior Plan”). Thereafter, all grants and awards made under the
Prior Plan prior to such Effective Date shall continue in accordance with the
terms of the Prior Plan.

 

 

GP:2225256 v2












14


--------------------------------------------------------------------------------